DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Applicant has amended the claims.  In order to address these amendments the rejections have been modified and prior art Cordeiro (2008/0253341) has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341).

Regarding claim 1, Periyalwar discloses a wireless communication method of a wireless device, comprising:  (See Periyalwar fig. 11, for example; wireless network that communicates)
a circuitry configured to perform the steps of:  (See Periyalwar para. 87, fig. 8; transmitting device is wireless device; device has circuitry including but not limited to processor executing an algorithm stored in memory and transceiver(s))
determining if a transmission of the first link-layer packet satisfies a condition; (See Periyalwar para. 87, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition))
when the transmission of the first link-layer packet satisfies the condition, generating a second link-layer packet in the data link layer by duplicating data within the first link-layer packet; and  
wherein the step of determining if the transmission of the first link-layer packet satisfies the condition comprise:
using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet to the electronic device concurrently. (See Periyalwar para. 87, fig. 8; once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack; see also abstract, para. 19; RATs are used concurrently)
	Periyalwar does not explicitly disclose wherein the first packet is initially transmitted only transmitted on the cellular channel and when that transmission fails, retransmitting the packet according to a priority.  However, Baker does disclose wherein the first packet is initially transmitted and when that transmission fails, retransmitting the packet according to a priority.  (See Baker para. 2-4; packets are transmitted when not received correctly the packet can be retransmitted according to a priority; packets are transmitted using a cellular system such as UMTS’s HSDA (e.g. only a first channel and not wifi, a second channel, for example)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar to include the teaching of wherein the first packet is initially transmitted only transmitted on the cellular channel and when that transmission fails, retransmitting the packet according to a priority of Baker with the motivation being to save resources and only use two channels when absolutely necessary (as opposed to always using two channels which may be wasteful of limited wireless resources).
Periyalwar discloses once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer) wherein each RAT independently models its full protocol stack and are used concurrently.  (See Periyalwar para. 87, fig. 8, abstract, para. 19)
	Periyalwar does not explicitly disclose when another wireless communication system occupies the channel waiting in order to reduce collisions with the another wireless communication system.  However, Cordeiro does disclose when another wireless communication system occupies the channel waiting according to a schedule.  (See Cordeiro abstract; traffic reservations are sent between different networks and each network waits its turn to send data; see para. 33; scheduling around the other networks transmissions (e.g. waiting until the channel is clear to send))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker to include the teaching of when another wireless communication system occupies the channel waiting according to a schedule of Cordeiro with the motivation being to reduce collisions (See Cordeiro abstract) and more efficiently allocate limited frequency resources.

	Regarding claim 2, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 1, wherein the first channel is established by using a first network module of the wireless device, the second channel is established by using a second network module of the wireless device, and the first network module and the second network module correspond to different Internet Protocol (IP) addresses. (See Periyalwar fig. 8; separate IP layers for different RATs (e.g. different modules); para. 81 supported RATs have respective IP addresses (e.g. different IP addresses))

Regarding claim 4, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 1, wherein both the first channel and the second channel are established by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands.  (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands)

	Regarding claim 5, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 4, wherein the network module is a Wi-Fi module. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands; entire stack has WiFi functionality (e.g. WiFi module))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Kronander (2012/0064902).

	Regarding claim 3, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 2, wherein the first network module is one of a Wi-Fi module and a cellular module, and the second network module is the other one of the Wi-Fi module and the cellular module.  (See Periyalwar para. 87; WiFi and UMTS (e.g. cellular))
	Periyalwar in view of Baker in view of Cordeiro does not explicitly disclose wherein the cellular module could be LTE.  However, Kronander does disclose wherein the cellular module could be LTE.  (See Kronander para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching wherein the cellular module could be LTE of Kronander with the motivation being to provide compatibility with the latest standards and further to allow for interoperability with systems that use LTE and further to conform to known standards (3GPP LTE) which saves time and money and further to increase speed and reduce delay (LTE may be faster than for example UMTS).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Wang (2010/0074189).

Regarding claim 6, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 1. 
Periyalwar in view of Baker in view of Cordeiro do not explicitly disclose assigning highest priority to packets with the largest retransmission count.  However, Wang does disclose assigning highest priority to packets with the largest retransmission count.  (See Wang para. 93)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of assigning highest priority to packets with the largest retransmission count of Wang with the motivation being to ensure UEs that are struggling with transmission/reception of packets get the resources they need to timely transmit/receive packets in order to allow for time sensitive data to be communicated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Wigren (2016/0135075).

Regarding claim 7, Periyalwar in view of Baker in view of Cordeiro disclose the wireless communication method of claim 1.  Periyalwar in view of Baker do not explicitly disclose determining if a dwell-time of a packet is becoming too long and making adjustments.  However, Wigren does disclose determining if a dwell-time of a packet is becoming too long and making adjustments.  (See Wigren para. 10, lines 1-3)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of determining if a dwell-time of a packet is becoming too long and making adjustments of Wigren with the motivation being to ensure UEs that are struggling with transmission/reception of packets get the resources they need to timely transmit/receive packets in order to allow for time sensitive data to be communicated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Jou (2009/0304024) and further in view of Fukushima (2003/0009717).

Regarding claim 9, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 1.  Periyalwar in view of Baker in view of Cordeiro does not explicitly disclose enabling early termination of supplemental channels based upon an ACK.  However, Jou does disclose enabling early termination of supplemental channels based upon an ACK.  (See Jou para. 170)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of enabling early termination of supplemental channels based upon an ACK of Jou with the motivation being to save limited wireless resources and use them for other devices or uses and further using known methods (early termination) which yields predictable results (save resources).
Periyalwar in view of Baker in view of Cordeiro in view of Jou do not explicitly disclose discarding packets temporarily stored in the buffer when these packets are no longer needed.  However, Fukushima does disclose discarding packets temporarily stored in the buffer when these packets are no longer needed.  (See Fukushima para. 15, lines 23-25; discarding data stored in buffer when not needed)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro in view of Jou to include the teaching of discarding packets temporarily stored in the buffer when these packets are no longer needed of Fukushima with the motivation being to free up space for other data and further to ensure there are no buffer overflows which results in lost data and is inefficient and a waste of resources.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341).

Regarding claim 10, Periyalwar discloses a wireless device, comprising:
a circuitry configured to perform the steps of:  (See Periyalwar para. 87, fig. 8; transmitting device is wireless device; device has circuitry including but not limited to processor executing an algorithm stored in memory and transceiver(s))
determining if a transmission of the first link-layer packet satisfies a condition; (See Periyalwar para. 87, fig. 8; determining if a packet is given priority reliable transmission (e.g. a condition))
when the transmission of the first link-layer packet satisfies the condition, generating a second link-layer packet in the data link layer by duplicating data within the first link-layer packet; and
wherein the step of determining if the transmission of the first link-layer packet satisfies the condition comprise:
using a second channel to transmit the second link-layer packet to the electronic device, and using the first channel to transmit the first link-layer packet again to the electronic device concurrently. (See Periyalwar para. 87, fig. 8; once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer); transmitting device is wireless device; receiving end is electronic device external; see also para. 86 last sentence; Each RAT independently models its full protocol stack; see also abstract, para. 19; RATs are used concurrently)
Periyalwar does not explicitly disclose wherein the first packet is initially transmitted only transmitted on the cellular channel and when that transmission fails, retransmitting the packet according to a priority.  However, Baker does disclose wherein the first packet is initially transmitted and when that transmission fails, retransmitting the packet according to a priority.  (See Baker para. 2-4; packets are transmitted when not received correctly the packet can be retransmitted according to a priority; packets are transmitted using a cellular system such as UMTS’s HSDA (e.g. only a first channel and not wifi, a second channel, for example)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar to include the teaching of wherein the first packet is initially transmitted only transmitted on the cellular channel and when that transmission fails, retransmitting the packet according to a priority of Baker with the motivation being to save resources and only use two channels when absolutely necessary (as opposed to always using two channels which may be wasteful of limited wireless resources).
Periyalwar discloses once a packet has been tagged as having priority, transmitting a second copy of the selected packets to the IP layer of the protocol stack (e.g. it is generated before it is transmitted) associated with the second RAT (e.g. WiFi) which contains a channel for sending the packet wirelessly using the Radio Layers (e.g. link layer) wherein each RAT independently models its full protocol stack and are used concurrently.  (See Periyalwar para. 87, fig. 8, abstract, para. 19)
	Periyalwar does not explicitly disclose when another wireless communication system occupies the channel waiting in order to reduce collisions with the another wireless communication system.  However, Cordeiro does disclose when another wireless communication system occupies the channel waiting according to a schedule.  (See Cordeiro abstract; traffic reservations are sent between different networks and each network waits its turn to send data; see para. 33; scheduling around the other networks transmissions (e.g. waiting until the channel is clear to send))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker to include the teaching of when another wireless communication system occupies the channel waiting according to a schedule of Cordeiro with the motivation being to reduce collisions (See Cordeiro abstract) and more efficiently allocate limited frequency resources.


Regarding claim 11, Periyalwar in view of Baker in view of Cordeiro discloses the wireless device of claim 10, wherein the first channel is built by using a first network module of the wireless device, the second channel is established by using a second network module of the wireless device, and the first network module and the second network module correspond to different Internet Protocol (IP) addresses. (See Periyalwar fig. 8; separate IP layers for different RATs (e.g. different modules); para. 81 supported RATs have respective IP addresses (e.g. different IP addresses))

Regarding claim 13, Periyalwar in view of Baker in view of Cordeiro discloses the wireless device of claim 10, wherein both the first channel and the second channel are built by a network module within the wireless device having an IP address, and the first channel and the second channel correspond to different bands. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands)

Regarding claim 14, Periyalwar in view of Baker in view of Cordeiro discloses the wireless device of claim IB, wherein the network module is a Wi-Fi module. (See Periyalwar fig. 8, para. 87; separate IP layers for different RATs (e.g. collectively the entire stack is a network module) ; para. 81 supported RATs have at least an IP address; UMTS and WiFi operate on different bands; entire stack has WiFi functionality (e.g. WiFi module))


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Kronander (2012/0064902).

Regarding claim 12, Periyalwar in view of Baker in view of Cordeiro discloses the wireless device of claim 11, wherein the first network module is one of a Wi-Fi module and a cellular module, and the second network module is the other one of the Wi-Fi module and the cellular module.  (See Periyalwar para. 87; WiFi and UMTS (e.g. cellular))
	Periyalwar in view of Baker in view of Cordeiro does not explicitly disclose wherein the cellular module could be LTE.  However, Kronander does disclose wherein the cellular module could be LTE.  (See Kronander para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro alwar to include the teaching wherein the cellular module could be LTE of Kronander with the motivation being to provide compatibility with the latest standards and further to allow for interoperability with systems that use LTE and further to conform to known standards (3GPP LTE) which saves time and money and further to increase speed and reduce delay (LTE may be faster than for example UMTS).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341)  and further in view of Wang (2010/0074189).

Regarding claim 15, Periyalwar in view of Baker in view of Cordeiro discloses the wireless communication method of claim 10. 
Periyalwar in view of Baker in view of Cordeiro do not explicitly disclose assigning highest priority to packets with the largest retransmission count.  However, Wang does disclose assigning highest priority to packets with the largest retransmission count.  (See Wang para. 93)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of assigning highest priority to packets with the largest retransmission count of Wang with the motivation being to ensure UEs that are struggling with transmission/reception of packets get the resources they need to timely transmit/receive packets in order to allow for time sensitive data to be communicated.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Wigren (2016/0135075).

Regarding claim 16, Periyalwar in view of Baker in view of Cordeiro disclose the wireless device of claim 10.  Periyalwar in view of Baker in view of Cordeiro do not explicitly disclose determining if a dwell-time of a packet is becoming too long and making adjustments.  However, Wigren does disclose determining if a dwell-time of a packet is becoming too long and making adjustments.  (See Wigren para. 10, lines 1-3)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of determining if a dwell-time of a packet is becoming too long and making adjustments of Wigren with the motivation being to ensure UEs that are struggling with transmission/reception of packets get the resources they need to timely transmit/receive packets in order to allow for time sensitive data to be communicated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar (2014/0148152), and further in view of Baker (2002/0141377) and further in view of Cordeiro (2008/0253341) and further in view of Jou (2009/0304024) and further in view of Fukushima (2003/0009717).

Regarding claim 18, Periyalwar in view of Baker in view of Cordeiro discloses the wireless device of claim 10.  Periyalwar in view of Baker in view of Cordeiro does not explicitly disclose enabling early termination of supplemental channels based upon an ACK.  However, Jou does disclose enabling early termination of supplemental channels based upon an ACK.  (See Jou para. 170)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro to include the teaching of enabling early termination of supplemental channels based upon an ACK of Jou with the motivation being to save limited wireless resources and use them for other devices or uses and further using known methods (early termination) which yields predictable results (save resources).
Periyalwar in view of Baker in view of Cordeiro in view of Jou do not explicitly disclose discarding packets temporarily stored in the buffer when these packets are no longer needed.  However, Fukushima does disclose discarding packets temporarily stored in the buffer when these packets are no longer needed.  (See Fukushima para. 15, lines 23-25; discarding data stored in buffer when not needed)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Periyalwar in view of Baker in view of Cordeiro in view of Jou to include the teaching of discarding packets temporarily stored in the buffer when these packets are no longer needed of Fukushima with the motivation being to free up space for other data and further to ensure there are no buffer overflows which results in lost data and is inefficient and a waste of resources.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461